Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the arguments filed on 07/01/2021. Claims 1 through 21 are presently pending and are presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 4, 13, 15, 16 and 17 is rejected under 35 U.S.C. 103 as being unpatentable over Botond US9717387B1 in view of Svec US 10126747 B1, Bacom US-9330710-B2, Wise US-20170276501-A1, Berger US 20180188361 A1, and further in view of WO2015128192A1.
Regarding claim 1, Botond teaches a system for sampling light levels, the system comprising: 
a control computer configured for generating a waypoint file comprising a plurality of investigative waypoints (See Botond col. 16, lines 65-67, and col. 17, lines 1-14 and col. 3, lines 15-27);
	And a rover in operable communication with the control computer (See Botond claim 1), 
the rover comprising: 
a chassis (see FIG. 10);
A microprocessor for processing digital data (See Botond, col 7, lines 34-45, and col. 36, lines 58-65); 
a memory device being in operable communication with the microprocessor and comprising computer program code instruction controllers and a waypoint log data file (See Botond col. 4, lines 34-58),
	a drive subsystem being in operable communication with the microprocessor for driving the rover (col. 33, lines 53-67);
	…
wherein, the controllers comprise: a positioning controller for using the position sensor for positioning the rover according to each of the investigative waypoints (See Botond col. 30, lines 57-64, and col. 31, lines 5-20);
	…
Botond further teaches and an orientational sensor and wherein the sensing controller is configured for receiving orientational data readings from the orientational sensor (See Botond col. 18, lines 23-35).
Botond does not teach a position sensor being in operable communication with the microprocessor for sensing the position of the rover
a position sensor being in operable communication with the microprocessor for sensing the position of the rover (See Svec col. 16, lines 57-67, col. 17, lines 1-12);
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the system as taught in Botond to include a position sensor in communication with a microprocessor as mentioned in Svec in order to have the robot navigate more precisely about the environment.
The combination of Botond and Svec does not teach a light sensor being in operable communication with the microprocessor for sensing light levels.
However, Bacom teaches a light sensor being in operable communication with the microprocessor for sensing light levels (See Bacom col. 5, lines 43-57).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the system taught in Botond to include a light sensor in combination with a microprocessor as mentioned in Bacom because a microprocessor receiving electrical signals from a light sensor would allow for better regulation of each sequence carried out by the robot.
Bacom does not explicitly teach the light sensor being located above the chassis. However, It would have been obvious to a person having ordinary skill in the art to modify the system as taught in Botond to attach the light sensor as taught in Bacom to attach the light sensor above the chassis of the robot.
The combination of Botond, Svec, and Bacom does not teach a sensing controller for receiving light level data readings from the light sensor and logging the light level data readings in relation to the investigative waypoints.
However, Baker teaches a sensing controller for receiving light level data readings from the light sensor and logging the light level data readings in relation to the investigative waypoints (See Baker US 10660185 B2 col. 19, lines 23-33).
Therefore, it would been obvious to a person having ordinary skill in the art to modify the system as taught in Botond to include a sensing controller for receiving light level data readings as mentioned in Baker in order to compare varying light levels across different regions.
The combination of Botond, Svec, and Bacom does not teach an orientational actuator in operable communication with the microprocessor and an orientational controller for controlling an orientation of the light sensor with respect to the chassis.
However, Wise teaches further an orientational actuator in operable communication with the microprocessor (See Wise para [0018] “For example, at least one of the one or more actuators comprises a microprocessor. For example, the robot comprises a robot-level microprocessor that is operably connected with the actuator microprocessors. For example, the robot-level microprocessor is operably connected with the microprocessor. For example, the microprocessor is configured to compute a predicted movement of the actuator using an actuation pattern of the leg.”)…
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the system as claimed in Botond to include an orientation actuator in communication with a microprocessor because it would allow for the robot to navigate more precisely about the environment.
Wise does not teach an orientational controller for controlling an orientation of the light sensor with respect to the chassis,
… to orientate the light sensor substantially horizontally
However, Berger teaches an orientational controller for controlling an orientation of the light sensor with respect to the chassis
… to orientate the light sensor substantially horizontally
 (see Berger para [0019] “In some examples, a LIDAR sensor assembly usable to implement the techniques described herein includes a rotatable assembly including one or more light sources, one or more light sensors, and associated circuitry mounted in a chassis that rotates about a vertical rotational axis to scan horizontally across a scene. During a rotation of the chassis, light pulses are emitted at different horizontal directions. The horizontal angle of light emission varies with the rotation of the chassis. In other examples, LIDAR sensor assemblies according to this disclosure may be mounted in different orientations (e.g., may rotate about an axis other than a vertical axis such that the LIDAR sensor assembly scans in a path other than horizontal). In some examples, a view of the LIDAR sensor assembly may be limited or partially obstructed by an opaque object (e.g., by a stationary portion of the LIDAR sensor assembly, a vehicle to which the LIDAR sensor assembly is mounted, etc.). In that case, the LIDAR sensor assembly may be said to have a “limited detection angle” of less than 360 degrees. The obstruction may include a reference surface that is fixed relative to an axis of rotation of the rotatable assembly. Thus, the reference surface is positioned at a known, fixed distance from the light sources and light sensors of the LIDAR sensor assembly and may be used to calibrate the LIDAR sensor assembly. In other examples, the LIDAR sensor assembly may have an unobstructed 360-degree detection angle.” And para [0021] “In some examples, the calibration may be performed by a controller of the LIDAR sensor assembly as follows. The controller may cause the light source to emit a pulse of light toward the fixed reference surface. The controller then receives a signal from the light sensor indicating detection of reflected light corresponding to reflection of the pulse of light from the fixed reference surface. The controller may calibrate the LIDAR sensor assembly based at least in part on the signal indicating detection of the reflected light corresponding to reflection of the pulse of laser light from the fixed reference surface.”)
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the system as taught in Botond to include controlling an orientation of a light sensor with respect to the chassis as taught in Berger in order to capture more of the environment’s light data readings.
Berger does not teach and wherein the orientational controller is configured for correctionally adjusting the light sensor according to orientational data readings;
And the orientational controller is configured for correctional adjusting the light sensor …
However, WO2015128192A1 teaches and wherein the orientational controller is configured for correctionally adjusting the light sensor according to orientational data readings;
And the orientational controller is configured for correctional adjusting the light sensor … (See WO2015128192A1 page 15 “In other applications, for example if the lighting system 100 further comprises accurate means for determining absolute time, for example a Global Positioning System (GPS) unit, then the controller can be adapted to determine the orientation of the photosensor or lighting devices based on the photosensor's readings. The light distribution gives the photosensor or lighting device's orientation with respect to the sun, while the GPS time gives the orientation of the sun with respect to the pole location. By gathering these pieces of information, the heading of the lighting devices can be computed.”). The orientation of the light sensor is adjusted by considering the appropriate light distribution in WO2015128192A1.
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the system as taught in Botond to include a controller to adjust a light sensor according to the orientational data readings as shown in WO2015128192A1 because it would help the rover capture more of the environment’s light data readings.
Regarding claim 3, the combination of Botond, Svec, Bacom, Baker, Wise, Berger, and WO2015128192A1 teach the system as taught in claim 1 and as addressed above in the rejection of claim 1. Botond further teaches wherein the orientational sensor comprises an inertial measurement unit (See Botond col. 37, lines 39-57).
Regarding claim 4, the combination of Botond, Svec, Bacom, Baker, Wise, Berger, and WO2015128192A1 teach the system as taught in claim 1 and as addressed above in the rejection of claim 1. Botond further teaches wherein the sensing controller is configured for logging the orientational data readings for each of the investigative waypoints. (See Botond, col. 30, lines 50-67, col. 31, and lines 1-15). The positioning sensor helps the robot navigate the premises and map boundaries in order to record waypoints of the operating environment. 
Regarding claim 13, the combination of Botond, Svec, Bacom, Baker, Wise, Berger, and WO2015128192A1 teach the system as taught in claim 1 and as addressed above in the rejection of claim 1. Botond further teaches wherein the sensing controller is configured for calculating whether a position of the rover is within proximity of an investigative waypoint(See Botond col. 30, lines 50-67, and col. 31, lines 1-15). The apparatus taught by Botond comprises a proximity sensor that would be able to detect distances to the waypoints set.
 …
Botond does not teach when logging light level data readings. 
However, Baker teaches when logging light level data readings (See Baker US 10660185 B2 col. 19, lines 23-46).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the system as taught in Botond to include logging light level readings as mentioned in Baker in order to compare varying light levels across different regions.
Regarding claim 15, the combination of Botond, Svec, Bacom, Baker, Wise, Berger, and WO2015128192A1 teach the system as taught in claim 1 and as addressed above in the rejection of claim 1. Botond further teaches further comprising at least one proximity sensor being in operable communication with the microprocessor for sensing obstacles (See Botond col. 19, lines 26-32).
Regarding claim 16, the combination of Botond, Svec, Bacom, Baker, Wise, Berger, and WO2015128192A1 teach the system as taught in claim 15 and as addressed above in the rejection of claim 15. Botond further teaches wherein the positioning controller is configured for detecting an obstacle using the at least one proximity sensor (col. 17, lines 39-49) and calculating an avoidance route (See col. 20, lines 16-23).
Regarding claim 17, the combination of Botond, Svec, Bacom, Baker, Wise, Berger, and WO2015128192A1 teach the system as taught in claim 1 and as addressed above in the rejection of claim 1. Botond further teaches wherein the control computer comprises a waypoint router configured for receiving bounding region coordinates and calculating the plurality of investigative waypoints within the bounding region (See Botond col. 30, lines 57-64, and col. 31, lines 5-20).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Botond US9717387B1 in view of Svec US 10126747 B1, Bacom US-9330710-B2, Wise US-20170276501-A1, Berger US 20180188361 A1, WO2015128192A1, and further in view of Chraibi US-9936556-B2.
Regarding claim 2, the combination of Botond, Svec, Bacom, Baker, Wise, Berger, and WO2015128192A1 teach the system as taught in claim 1 and as addressed above in the rejection of claim 1, Botond further teaches wherein the controller computer is configured for transmitting the waypoint file to the rover and, for each of the investigative waypoints of the waypoint file (See Botond claim 1),…
Furthermore, Botond teaches a rover and wherein, post run, the rover is configured for transmitting an updated waypoint file to the control computer (See col. 4, lines 33-58) but Botond does not teach the sensing controller is configured for updating an associated light level reading therefor.
However, Chraibi teaches the sensing controller is configured for updating an associated light level reading therefor (See Chraibi col. 13, lines 60-67, col. 14, lines 1-14). Chraibi teaches continuously receiving light level data over time from the light sensor. 
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the system as taught in Botond to include a feature of updating the associated light level reading as mentioned in Chraibi in order to compare each light level reading recorded.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Botond US9717387B1 in view of Svec US 10126747 B1, Bacom US-9330710-B2, Wise US-20170276501-A1, Berger US 20180188361 A1, WO2015128192A1, and further in view of Chen US-20170198747-A1.
Regarding claim 7, the combination of Botond, Svec, Bacom, Baker, Wise, Berger, and WO2015128192A1 teach the system as taught in claim 1 and as addressed above in the rejection of claim 1. However, the combination of Botond, Svec, Bacom, Baker, Wise, Berger, and WO2015128192A1 does not teach wherein the orientational actuator comprises a gimbal.
However, Chen teaches wherein the orientational actuator comprises a gimbal (See Chen para [0047] “The actuator may maintain or vary an orientation of the gimbal components (e.g., gimbal frame). For example, the actuator may receive an electronic signal (e.g., command) from a controller to actuate. The command to actuate may be received in response to human input. Alternatively or in conjunction, the command to actuate may be generated by the controller automatically without human interference.).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the system as taught in Botond to include a gimbal as mentioned in Chen because a gimbal would be easily rotatable on a rover.
Claim 8, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Botond US9717387B1 in view of Svec US 10126747 B1, Bacom US-9330710-B2, Wise US-20170276501-A1, Berger US 20180188361 A1, WO2015128192A1, and Chen US-20170198747-A1 and further in view of Sinha US-20150330778-A1.
Regarding claim 8, the combination of Botond, Svec, Bacom, Baker, Wise, Berger, WO2015128192A1, and Chen teach the system as taught in claim 7 and as addressed above in the rejection of claim 7. However, the combination of Botond, Svec, Bacom, Baker, WO2015128192A1, and Chen does not teach wherein the gimbal comprises tilt and pitch actuators
However, Sinha teaches wherein the gimbal comprises tilt and pitch actuators (See Sinha para [0048] “The gimbal 134 has multiple actuators each actuating movement in one degree-of-freedom. For example, the gimbal 134 can actuate movements in all three translational and rotational directions, such as forward-backward, up-down, left-right, roll, yaw, and pitch. The gimbal 134 may further be integrated with the aiming device 135 for zooming actuation, for example, the field of view or field of projection of the aiming device 135 can be adjusted. In some implementations, the gimbal 134 may include less numbers of actuators than that of a full six-degree-of-freedom actuation mechanism. For example, the gimbal 134 may only include actuators for pitch, yaw, and zoom actuation.”).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the system as claimed in Botond to include a gimbal comprising tilt and pitch actuators as mentioned in Sinha in order to cover as much of the environment’s area as possible.
Regarding claim 9, the combination of Botond, Svec, Bacom, Baker, Wise, Berger, WO2015128192A1, Chen, and Sinha teaches the system as taught in claim 8 and as addressed above in the rejection of claim 8. Sinha further teaches wherein the gimbal further comprises an elevation actuator (See Sinha para [0048] “The gimbal 134 has multiple actuators each actuating movement in one degree-of-freedom. For example, the gimbal 134 can actuate movements in all three translational and rotational directions, such as forward-backward, up-down, left-right, roll, yaw, and pitch. The gimbal 134 may further be integrated with the aiming device 135 for zooming actuation, for example, the field of view or field of projection of the aiming device 135 can be adjusted. In some implementations, the gimbal 134 may include less numbers of actuators than that of a full six-degree-of-freedom actuation mechanism. For example, the gimbal 134 may only include actuators for pitch, yaw, and zoom actuation.”).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the system as claimed in Botond to include an elevation actuator as mentioned in Sinha in order to cover as much of the environment’s area as possible.
Regarding claim 10, the combination of Botond, Svec, Bacom, Baker, Wise, Berger, WO2015128192A1, Chen, and Sinha teaches the system as taught in claim 9 and as addressed above in the rejection of claim 9. Botond further teaches wherein, for a subset of the investigative waypoints, the orientational controller is configured for controlling the orientational controller to orientate the light sensor towards a reference point (See Botond col. 16, lines 65-67, col. 17, lines 1-14, and Botond col. 31, lines 1-27). The robot navigates through the environment on target trajectories 152 and 156 based on the distance to the nearest obstacle, fixed markers, and beacons while the light sensor is attached to the robot.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Botond US9717387B1 in view of Svec US 10126747 B1, Bacom US-9330710-B2, Wise US-20170276501-A1, Berger US 20180188361 A1, WO2015128192A1, Chen US-20170198747-A1, Sinha US-20150330778-A1, and further in view of Friend US-20140146167-A1.
Regarding claim 11, the combination of Botond, Svec, Bacom, Baker, Wise, Berger, WO2015128192A1, Chen, and Sinha teaches the system as taught in claim 10 and as addressed above in the rejection of claim 10. However, the combination of Botond, Svec, Bacom, Baker, WO2015128192A1, Chen, and Sinha does not teach wherein the orientational controller is configured for receiving reference point coordinates and calculating relative orientations according to a position of the rover. 
However, Friend teaches wherein the orientational controller is configured for receiving reference point coordinates and calculating relative orientations according to a position of the rover (See Friend para [0021] Throughout this disclosure, the terms "location" and "position" are used. A "location," in this disclosure, is a point, region, or volume in two- or three-dimensional space. Typically a two-dimensional coordinate, such as a latitude and longitude or distances from a reference point along a pair of orthogonal axes, is used for specifying a location. For example, a location may specify where a machine is or may be situated at a mining site. A "position," in this disclosure, is a location also having a respective orientation for a machine. Typically, a one-dimensional angle relative to a reference direction, such as magnetic or true north or a direction in which a fiducial faces, is used for specifying an orientation of a position. Thus, for example, a "destination position" specifies an expected location for a machine along with an expected orientation for the machine. In contrast, a "destination location" merely specifies an expected location for a machine, but does not expect or require a particular orientation for a machine situated at that location.”).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the system as claimed in Botond to include a feature of a controller receiving reference point coordinates as mentioned in Friend in order for the rover to accurately position itself along the route. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Botond US9717387B1 in view of  Svec US 10126747 B1, Bacom US-9330710-B2, Wise US-20170276501-A1, Berger US 20180188361 A1, WO2015128192A1, Chraibi US 9936556 B2, and further in view of Nagashima US-10302483-B2.

Regarding claim 14, the combination of Botond, Svec, Bacom, Baker, Wise, Berger, and WO2015128192A1 teach the system as taught in claim 1 and as addressed above in the rejection of claim 1. The combination of Botond, Svec, Bacom, Baker, and WO2015128192A1 does not teach wherein the sensing controller is configured for continuously sensing light level readings from the light sensor and wherein the system is configured for averaging the light level readings within respective proximities of each investigative waypoint.
However, Chraibi teaches wherein the sensing controller is configured for continuously sensing light level readings from the light sensor (See Chraibi US 9936556 B2 col. 13, lines 60-67, col. 14, lines 1-14)…
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the system as claimed in Botond to include a controller that is continuously receiving light level readings from the light sensor as mentioned in Chraibi in order for the rover to sense the most information about the environment.
Chraibi does not teach and wherein the system is configured for averaging the light level readings within respective proximities of each investigative waypoint.
However, Nagashima teaches and wherein the system is configured for averaging the light level readings within respective proximities of each investigative waypoint (See Nagashima claim 3).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the system as claimed in Botond to include averaging light level readings as mentioned in Nagashima in order to compare the light level readings obtained.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Botond US9717387B1 in view of Svec US 10126747 B1, Bacom US-9330710-B2, Wise US-20170276501-A1, Berger US 20180188361 A1, WO2015128192A1, and further in view of Nikolai US-10271021-B2.
Regarding claim 18, the combination of Botond, Svec, Bacom, Baker, Wise, Berger, and WO2015128192A1 teach the system as taught in claim 17 and as addressed above in the rejection of claim 17. However, the combination of Botond, Svec, Bacom, Baker, and WO2015128192A1 teach does not teach wherein the waypoint router is configured for calculating the investigative waypoints in accordance with an interval setting.
However, Nikolai teaches wherein the waypoint router is configured for calculating the investigative waypoints in accordance with an interval setting (See Nikolai col. 13, lines 3-10).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the system as taught in Botond to include calculating investigative waypoints in accordance with an interval setting as mentioned in Nikolai in order to have the rover navigate more precisely about the environment. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Botond US9717387B1 in view of Svec US 10126747 B1, Bacom US-9330710-B2, Wise US-20170276501-A1, Berger US 20180188361 A1, WO2015128192A1, and further in view of Grufman US-20170364090-A1.
Regarding claim 19, the combination of Botond, Svec, Bacom, Baker, Wise, Berger, and WO2015128192A1 teach the system as taught in claim 17 and as addressed above in the rejection of claim 17. The combination of Botond, Svec, Bacom, Baker, and WO2015128192A1 does not teach wherein the control computer is configured for displaying GIS data received from a GIS database, receiving on-screen bounding region demarcations thereon and generating the bounding region coordinates according to the on-screen bounding region demarcations.
However, Grufman teaches wherein the control computer is configured for displaying GIS data received from a GIS database, receiving on-screen bounding region demarcations thereon and generating the bounding region coordinates according to the on-screen bounding region demarcations (See Grufman para [0068] “The map view of FIG. 5 may be generated responsive to operation of the modules for modeling 260 as described above. However, the map view could also be pre-generated and supplied to the robotic mower 10 as an operational and/or navigational aid. After generation (or pre-generation), the map view may in any case be stored for use as an operational or navigation aid in some embodiments. In some cases, borders, boundaries and/or the like may be defined in connection with modeling 260, e.g., by tracing borders or boundaries on a graphical display and converting the traced borders/boundaries into corresponding coordinate values that may form a geographic fence or define different zones or sub-zones.”).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the system as claimed in Botond to include the display of GIS data on a screen as mentioned in Grufman because it would keep the operator be informed of the route that the rover is traveling on.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Botond US9717387B1 in view of Svec US 10126747 B1, Bacom US-9330710-B2, Wise US-20170276501-A1, Berger US 20180188361 A1, WO2015128192A1, and further in view of FU CN-203786792-U.
	Regarding claim 20, the combination of Botond, Svec, Bacom, Baker, Wise, Berger, and WO2015128192A1 teach the system as taught in claim 1 and as addressed above in the rejection of claim 1. The combination of Botond, Svec, Bacom, Baker, and WO2015128192A1 does not teach wherein the light sensor is mounted atop a telescopic stem.
However, FU teaches wherein the light sensor is mounted atop a telescopic stem (See FU claims “the light sensor, the video signal collecting interface, the distance measurement information collection interface and the power supply unit respectively and connected with the main controller, the radar range finder and the camera are fixed set on telescopic crane head outside the most front end of the light sensor fixed set on the camera lens of telescope part without shielding the position, the crane top head also set with satellite location antenna, the satellite locating antenna and the main controller connected with.”).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the system as taught in Botond to include a light sensor mounted atop a telescopic stem as mentioned in FU because it would help the rover capture more of the environment’s light data readings.
Response to Arguments
The arguments filed by the applicant have been considered but are considered to be moot. In response to the applicant’s argument that the positive recitation of the chassis and the relative position of the light sensor to the chassis is not addressed in the references cited. However, fig. 10 of Botond shows a chassis and the relative position of the light sensor to the chassis is disclosed in para [0019] and [0021] of Berger. In further response to an argument that the references cited do not disclose changing the orientation of the light sensors. However, in para [0019] of Berger discloses changing the orientation of the light sensors horizontally. 
Allowable Subject Matter
Claims 5 and 6 are objected to be allowable as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Furthermore, claim 21 is allowed.
Response to Amendment
The amendment to the claims filed on 07/01/2021 does not comply with the requirements of 37 CFR 1.121(c) because the subject matter in the amended claims have not been underlined.  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:
	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 20160157414 A1 teaches a ground scouting vehicle comprising a position sensor.
 US 20160125739 A1 teaches collision avoidance systems and methods comprising a LIDAR sensor and orientation sensor.
US 20150202770 A1 teaches an autonomous robot comprising a light sensor.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHZAB HUSSAIN SHAH whose telephone number is (571)272-7690. The examiner can normally be reached Monday-Friday: 7:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.H.S./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664